Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 16, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-14-00875-CV



                     IN RE WILMA REYNOLDS, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              300th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 48170

                        MEMORANDUM OPINION

      On October 31, 2014, relator Wilma Reynolds filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Jeff
Walker, visiting judge of the 300th District Court of Brazoria County, to set aside
his October 29, 2014 orders (1) denying relator’s objection to the assigned judge;
(2) denying relator’s motion to recuse Judge C.G. Dibrell; (3) denying relator’s
motion to recuse Judge Randy Clapp; and (4) imposing sanctions against relator as
void.

        Five judges, plus the regional presiding judge, have been involved in the
underlying case. Relator objected to the latest judge, Judge Walker, who was
assigned to hear relator’s recusal motions against Judge Dibrell and Judge Clapp
pursuant to Chapter 74 of the Texas Civil Practice and Remedies Code. See Tex.
Civ. Prac. & Rem. Code Ann. § 74.053 (West 2013).             Judge Walker denied
relator’s objection to his assignment, stating this was her second section 74.053
objection. Under section 74.053, a party is allowed only one objection to a visiting
judge, except when a visting judge is a former judge. Id. § 74.053(b), (e). Wilma
has not provided a sufficient record for this court to determine whether this was her
first objection pursuant to section 74.053. See Walker v. Packer, 827 S.W.2d 833,
839 (Tex. 1992) (orig. proceeding).

        Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for a writ of mandamus.


                                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                          2